Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
December 26, 2005, between UTStarcom, Inc., a Delaware corporation (“Seller”),
and SOFTBANK CORP., a Japanese corporation (“Purchaser”).

 

WHEREAS, Seller owns 8,022 ordinary shares of SB CHINA HOLDINGS PTE LTD, a
Singapore corporation (“SBCH”) (the “Shares”), representing 10% of the total
issued and outstanding shares of SBCH;

 

WHEREAS, Purchaser owns 72,200 ordinary shares of SBCH, representing 90% of the
total issued and outstanding shares of SBCH; and

 

WHEREAS, Seller intends to sell to Purchaser and Purchaser intends to purchase
from Seller the Shares;

 

NOW, THEREFORE, the parties hereby agree as follows:

 


1.             PURCHASE AND SALE OF THE SHARES


 

Seller hereby agrees to sell to Purchaser and Purchaser hereby agrees to
purchase from Seller all of Seller’s right, title and interest in and to the
Shares for a purchase price of SGD$94,917,619.12, payable in U.S. dollars at the
fixed conversion rate of 1.6676 (for a total of U.S.$56,918,697) (the “Purchase
Price”).

 


2.             CLOSING


 

2.1                 The Closing.  The closing of the purchase and sale of the
Shares (the “Closing”) shall occur at the offices of Wilson Sonsini Goodrich &
Rosati, P.C. in Palo Alto, CA U.S.A. on December 30, 2005 or such other date and
place as the parties may mutually agree.

 

2.2                 Closing Actions.  The following actions shall be taken by
the parties at the Closing:

 

(a)         Delivery of Certificate for the Shares.  Seller shall deliver to
Purchaser the original certificates representing the Shares.

 

(b)        Payment of Purchase Price.  Purchaser shall pay to Seller the
Purchase Price by wire transfer of immediately available funds to the following
bank account of the Seller:

 

1

--------------------------------------------------------------------------------


 

Bank Name: Citibank, N.A.

Bank Address: 399 Park Avenue, NY NY 1005

Bank Swift Code: CITIUS33

Beneficiary Account Name: UTStarcom, Inc.

Beneficiary Account No.: 30558961

 

(c)         Termination of Joint Venture Agreement.  The parties shall execute
and deliver the Termination of Joint Venture Agreement substantially in the form
attached hereto as Exhibit A.

 


3.             REPRESENTATIONS AND WARRANTIES OF SELLER


 

Seller hereby represents and warrants to Purchaser as follows:

 


(A)           ORGANIZATION.  SELLER IS DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF DELAWARE.


 


(B)           AUTHORIZATION.  THE EXECUTION AND PERFORMANCE BY SELLER OF THIS
AGREEMENT AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF SELLER.  THIS AGREEMENT
HAS BEEN DULY EXECUTED AND DELIVERED BY SELLER AND CONSTITUTES A VALID AND
BINDING OBLIGATION OF SELLER IN ACCORDANCE WITH ITS TERMS.


 


(C)           CONSENTS AND APPROVALS.  NO NOTICE TO, FILING WITH, OR
AUTHORIZATION, CONSENT OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY, DOMESTIC OR
FOREIGN, IS REQUIRED FOR THE CONSUMMATION BY SELLER OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


(D)           TITLE TO SHARES.  SELLER HAS GOOD AND VALID TITLE TO THE SHARES,
FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, EQUITIES OR CLAIMS.  THE EXECUTION OF
THIS AGREEMENT AND ANY OTHER DOCUMENTS OF TRANSFER TO BE EXECUTED AND DELIVERED
BY SELLER TO PURCHASER ARE SUFFICIENT TO CONVEY TO PURCHASER GOOD AND VALID
TITLE TO THE SHARES, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, EQUITIES OR
CLAIMS.


 


4.             REPRESENTATIONS AND WARRANTIES OF PURCHASER


 

Purchaser hereby represents and warrants to Seller as follows:

 


(A)           ORGANIZATION.  PURCHASER IS DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF JAPAN.

 

2

--------------------------------------------------------------------------------


 


(B)           AUTHORIZATION.  THE EXECUTION AND PERFORMANCE BY PURCHASER OF THIS
AGREEMENT AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN
DULY AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF PURCHASER.  THIS
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY PURCHASER AND CONSTITUTES A
VALID AND BINDING OBLIGATION OF PURCHASER IN ACCORDANCE WITH ITS TERMS.


 


(C)           CONSENTS AND APPROVALS.  NO NOTICE TO, FILING WITH, OR
AUTHORIZATION, CONSENT OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY, DOMESTIC OR
FOREIGN, IS REQUIRED FOR THE CONSUMMATION BY PURCHASER OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.


 


5.             FURTHER ASSURANCES


 

Seller agrees, at any time and from time to time after the date hereof, upon the
request of Purchaser, to do, execute, acknowledge and deliver, or to cause to be
done, executed, acknowledged and delivered, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably required for the better assigning, transferring, conveying, and
confirming to Purchaser, or to its successors and assigns, or for the aiding,
assisting, collecting and reducing to possession of, any or all of the Shares.

 


6.             TRANSFER TAXES


 


SELLER SHALL BE RESPONSIBLE FOR PAYMENT OF ANY TRANSFER TAXES, STAMP DUTIES AND
SIMILAR FEES THAT MAY BE PAYABLE TO ANY PARTY WITH RESPECT TO THE SALE AND
TRANSFER OF THE SHARES TO PURCHASER.


 


7.             TERMINATION


 

In the event the Closing does not occur on or before December 30, 2005, either
party may at any time immediately terminate this Agreement upon delivery of
written notice to the other party.  Upon termination of this agreement,
Purchaser shall promptly return to Seller any share certificates and other
documents and materials delivered to Purchaser in connection with the
transaction contemplated by this Agreement.

 


8.             SUCCESSORS AND ASSIGNS


 


THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS
AND ASSIGNS OF THE PARTIES.

 

3

--------------------------------------------------------------------------------


 


9.             COUNTERPARTS


 

This Agreement may be executed in any number of counterparts which together
shall constitute one and the same instrument.

 


10.           GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, U.S.A.

 

 

[Remainder of page intentionally blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

 

 

UTStarcom, Inc.

 

 

 

 

 

 

 

By:

/s/ Michael J. Sophie

 

 

 

Name: Michael J. Sophie

 

 

 

Title: Executive Vice President and
Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

SOFTBANK CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Masayoshi Son

 

 

 

Name: Masayoshi Son

 

 

 

Title: President & CEO

 

 

[Signature Page to Stock Purchase Agreement]

 

5

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Termination of Joint Venture Agreement

 

TERMINATION OF JOINT VENTURE AGREEMENT

 

This TERMINATION OF JOINT VENTURE AGREEMENT is made and entered into as of
December 28, 2005, between UTStarcom, Inc., a Delaware corporation
(“UTStarcom”), and SOFTBANK CORP., a Japanese corporation (“SOFTBANK”).

 

WHEREAS, UTStarcom and SOFTBANK are parties to the Joint Venture Agreement (the
“Original JVA”) dated May 29, 2000, regarding the parties’ shareholding in SB
CHINA HOLDINGS PTE LTD (“SBCH”), as amended by Amendment No. 1 to Joint Venture
Agreement dated August 31, 2000 (together with the Original JVA, the “JVA”); and

 

WHEREAS, UTStarcom and SOFTBANK entered into the Stock Purchase Agreement on
December 26, 2005 for UTStarcom to sell and SOFTBANK to purchase all SBCH’s
shares that UTStarcom held, and in connection with the Closing (as defined in
such agreement), UTStarcom and SOFTBANK have agreed to enter into this
Termination of Joint Venture Agreement; and

 

WHEREAS, UTStarcom and SOFTBANK wish to terminate the JVA pursuant to Section
7.2(a) of the Original JVA;

 

NOW, THEREFORE, the parties hereby agree as follows:

 


11.           TERMINATION


 

The parties hereby terminate the JVA as the date hereof pursuant to section
7.2(a) of the Original JVA and agree that the JVA will hereafter be of no
further force and effect.

 


12.           GOVERNING LAW


 

This Termination shall be governed by and construed in accordance with the laws
of the State of Delaware, U.S.A.

 


13.           COUNTERPARTS


 

This Termination may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Termination as of the date first above written.

 

 

 

UTStarcom, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Michael J. Sophie

 

 

 

Title:

Executive Vice President

 

 

 

 

and Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

SOFTBANK CORP.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Masayoshi Son

 

 

 

President & CEO

 

 

--------------------------------------------------------------------------------